DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 10,607,795. Although the claims at issue are not identical, they are not patentably distinct from each other because while they are not identical, the claims present a broader scope that would be encompassed by the patented claims.  The difference in language does not obviate the issue of double patenting.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 21-31, 33 and 34 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millermaster (US 2,178,600).  
Regarding claim 21, Millermaster discloses a busway plug comprising: a fuse box (see Figs. 8 and 9); at least one fuse switch (170, 171, Fig. 9) connected to the fuse box; a rotatable switching member (174, 172) rotatably mounted to a housing (16-20), the rotatable switching member having a first engagement part (left side of 172b, Fig. 9); and the rotatable switching member having a second engagement part (right side of 172b), wherein a plurality of teeth (three, see Fig. 8 at 172) extend outward from a single surface (common surface at 76) of the second engagement part of the rotatable switching member, wherein the plurality of teeth are configured to engage with a surface of the fuse switch, and wherein adjacent teeth are spaced apart by a distance sufficient to receive a portion of the fuse switch (intended use).  
Regarding claim 22, Millermaster discloses the fuse switch including a loop (at 169d, Fig. 13).  
Regarding claim 23, Millermaster discloses the adjacent teeth of the second engagement part being spaced apart by a distance sufficient to receive (at least part of) the loop of the fuse switch.
Regarding claim 24, Millermaster discloses the rotatable switching member further including a curved flange (curved portion of 172a) adjacent to the second engagement part.  
Regarding claim 25, Millermaster discloses a lever (94) fixed to the rotatable switching member and rotatable with respect to the housing.  

Regarding claim 27, Millermaster discloses a locking mechanism (99) engaged with the fuse switch.  
Regarding claim 28, Millermaster discloses the rotatable switching member configured to rotate 110 degrees with respect to the housing.

Regarding claim 29, Millimaster discloses a rotatable switching member for use with a busway plug, the rotatable switching member comprising: a support bracket (130) rotatably connected to a busway plug housing (16-20; 130 can rotate along with the housing), wherein the support bracket has a first arm, a second arm, and a middle portion, and wherein the support bracket further has a switch flange (left side of 172b, Fig. 9) extending from the middle portion; a handle (94) connected to the first arm of the support bracket; and a switch bracket (172, 174) connected to the support bracket, wherein the switch bracket includes an attachment portion and an engagement portion (left side of 172b, Fig. 9), wherein the engagement portion includes a plurality of projections (at 172a, see Fig. 8) configured to engage with a surface of a fuse switch, and wherein adjacent projections are spaced apart by a distance sufficient to receive a portion of the fuse switch.  
Regarding claim 30, Millimaster discloses the switch flange being unitary (i.e. united/connected) with the support bracket.  

Regarding claim 33, Millimaster discloses the plurality of projections configured to contact a lower surface of a fuse switch.  
Regarding claim 33, Millimaster discloses two adjacent projections being space to receive a loop between the two adjacent projections (intended use).  

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-40 are allowed.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833